Citation Nr: 1715242	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-31 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Michelle S. Wolf, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which found that new and material evidence had not been submitted to reopen the claims of entitlement to service connection for hepatitis C and bilateral hearing loss.

In August 2010, the Veteran testified via video conference at a hearing before a Veterans Law Judge (VLJ).  That VLJ has since retired from the Board, and in February 2016, the Veteran declined the offer of another hearing.  Therefore, the Board finds that adjudication of this appeal may go forward without scheduling the Veteran for another hearing.  A transcript of the hearing before the prior VLJ is of record.

In May 2011, the Board denied entitlement to service connection for hepatitis C and remanded the Veteran's hearing loss claim so that he may obtain a VA examination.  The Veteran appealed the part of the Board's decision regarding his claim for hepatitis C.  In a Joint Motion for Partial Remand (joint motion), the parties agreed to vacate and remand the part of the May 2011 Board decision that denied entitlement to service connection for hepatitis C.

This case returned to the Board in October 2013, at which time the Board remanded both claims so that attempts could be made to obtain the Veteran's military personnel records.  Additionally, the Board ordered the RO to schedule VA examinations for each asserted disorder.  Even though Board found that appropriate attempts were made to locate the Veteran's personnel records, the VA medical opinions were inadequate for adjudicative purposes.  As the requested actions were not substantially completed, the issues were remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2016, the Board remanded both claims because the medical opinions were inadequate for adjudicative purposes.  The Board remanded the Veteran's hepatitis C claim to obtain an addendum opinion regarding the etiology of the Veteran's hepatitis C diagnosis because the September 2015 VA examination failed to adequately address the "biological plausibility" of a Veteran contracting hepatitis C via air gun transmission as noted in Fast Letter (04-13) (now rescinded but incorporated in the M21-1 Adjudication Procedures Manual).  The Board remanded the Veteran's hearing loss claim because the September 2015 examination failed to explain why an April 2009 audiological consult report, which showed that the Veteran had hearing loss under 38 C.F.R. § 3.385, was deemed unsuitable for rating purposes.  As the requested actions were not substantially completed, the issues were remanded once again. See Stegall, 11 Vet. App. at 271.  

The Veteran's claims file has been returned to the Board for further appellate review. 

The Board observes that the RO denied a service-connection claim for tinnitus in a September 2015 rating decision.  The Veteran filed a Notice of Disagreement in May 2016.  The record and the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of that NOD and is processing that appeal. Therefore, a remand for the issuance of an SOC is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of hepatitis C.

2. Hepatitis C did not have its onset in service and was not the result of any event, injury, or disease during active service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.156(a), 3.159(a), (c) and 3.326(a) (2016).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in August 2007 that fully addressed the entire notice element and was sent before the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  The Board concludes that VA satisfied its duty to notify the Veteran.

VA met its duty to assist. This duty includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016). The RO associated the Veteran's VA and private treatment records with the claims file.  Unfortunately, despite VA's efforts to obtain the Veteran's service treatment records, the records are unavailable. The AOJ has found that further attempts to find such records would be futile.  See February 2005 Formal Finding on the Unavailability of Service Medical Records and December 2013 Request for Information.  In April 2006, the AOJ notified the Veteran and his representative that his service treatment records from his period of active duty service are unavailable, the actions taken by the AOJ to obtain these records, and the Veteran was given the opportunity to obtain and/or submit the records on his own, and he was informed of the other relevant evidence he could submit in support of his claims.  Accordingly, the Board finds that finds that further efforts by VA to attempt to obtain the Veteran's service treatment records would be futile.  

In the October 2013 remand, the Board instructed the AOJ to follow up on the request made to the NPRC for a copy of the Veteran's Official Military Personnel File (OMPF).  The RO associated the Veteran's OMPF with the claims file.

Neither the Veteran nor his representative has identified outstanding evidence, to include available medical records, which could be obtained to substantiate the claims.  The Board is unaware of any outstanding evidence.  

The Veteran appeared for a VA examination to assess the nature and etiology of his hepatitis C in September 2015, and an addendum opinion from the same examiner was obtained in May 2016.  The Board observes the findings contained in the corresponding reports to be adequate, as they take into account the Veteran's contentions, his prior medical history, and the risk factors for hepatitis C.  Although the Veteran's attorney has suggested that the VA examiner did not consider the Veteran's assertion that a soldier in his unit was exposed to hepatitis C during service, and that they were all tested in 1980 or 1981, the Board finds such Veteran's assertions to be not credible, as will be discussed below.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Legal Criteria and Analysis - Service Connection for Hepatitis C

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one-year presumptive period, service connection may also be established by showing a continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, as hepatitis C is not one of the enumerated disabilities under 38 C.F.R. § 3.309(a), service connection may not be established on pertinent symptomatology alone. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Id. at 55.

Risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  Additionally transmission of the hepatitis C virus with air gun injections is "biologically plausible," despite the lack of any scientific evidence documenting such relationship.  See M21-1, III., iv., 4., I., 2., d. (Jan. 11, 2017).  

The Court has held that in cases where records once in the hands of the government are lost, there is a heightened obligation to explain the Board's findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (7992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The analysis of the Veteran's claim has been undertaken with this heightened obligation in mind.

The Veteran essentially contends that he was exposed to and diagnosed with
hepatitis C during active service.  He has contended that in service, between 1980
and 1981, a fellow service member was found to have hepatitis and that the whole
company was tested for it.  He claimed he was diagnosed with hepatitis C at that
time and went to sick call.  He has alternatively contended that he has hepatitis C
caused by the immunizations gun that was used to immunize him 
while he was in service.

The Veteran has a current diagnosis of hepatitis C.  In September 2007, the Veteran's VA treatment records show that he tested positive for hepatitis C antibody Elisa II.  In September 2015, a VA Disability Benefits Questionnaire stated that the Veteran has a current diagnosis for hepatitis C.  Thus, the Board finds that the Veteran has satisfied the first prong for establishing a service connection for hepatitis C.  

Although the Veteran's service records are missing, the Board finds no reason to call into question the Veteran's assertion that he received immunizations by air gun during his time in service.  Significantly however, although the Veteran is competent to attest to being tested for, and diagnosed with hepatitis C during service (following testing of his entire unit), the Board finds such statements to be not credible.  As will be discussed below, the competent and credible evidence of record favors a finding that the Veteran's hepatitis C was not at least as likely as not contracted during service, to include via air-gun injections, but rather was more likely due to other risk factors to include high risk sexual activity and drug use outside of his period of service.

The Veteran has provided inconsistent reports of history pertaining to his diagnoses and treatment for hepatitis C, as well as his history of risk factors.  Indeed, the Veteran first reported that he was diagnosed with hepatitis C in his October 1999 private treatment record from the C. C.  The diagnosis was made after he donated blood at the Blood Center.  The Veteran reported at the time that he was unsure if he received immunizations against hepatitis C in the past.  Notably, on a prior June 10, 1999 Report of Medical History, the Veteran specifically checked "no" when asked if he ever had jaundice or hepatitis.   

After filing his claim for service connection, the Veteran testified at two hearings regarding his diagnosis and treatment for hepatitis C.  During an RO hearing in March 2009, the Veteran testified that he was first informed of his hepatitis C diagnosis when he donated plasma, which was at least 15 to 20 years before the hearing [i.e., 1989 - 1994].  In addition, he testified that he was tested for hepatitis C in 1980 or 1981 while stationed at Fort Hood, Texas after learning that a fellow soldier had hepatitis C.  However, he did not know the results of the test.  During as subsequent August 2010 Board hearing, the Veteran testified that he was not only tested for hepatitis C, but diagnosed with hepatitis C in 1980 or 1981 during his time at Fort Hood.  Notwithstanding the fact that hepatitis C was not actually a diagnosable condition until 1989 (see M21-1, III., 4., I., 2., e), such assertions directly contradict his reported history for treatment purposes in October 1999 [when he stated he was unsure if he received immunizations in the past], the history reported on his June 1999 Report of Medical History [when he denied knowledge of a history of hepatitis], and his own report during the March 2009 RO hearing [when he indicated he was first informed of his hepatitis C as early as 1989, and that he did not know results of any in-service testing occurring in 1980 or 1981].   

The Veteran has also submitted conflicting histories with respect to prior risk factors for hepatitis C.  Notably, on his Risk Factors for Hepatitis Questionnaire, submitted in April 2009, the Veteran specifically denied all risk factors, to include use of intravenous drugs, intranasal cocaine, high-risk sexual activity, and blood transfusions.  The Veteran testified at his August 2010 Board hearing that there were no other potential exposures other than when he was diagnosed during service.   Crucially however, prior private treatment records dated on April 24, 1994 document prior drug use to include cocaine, heroin, marijuana, speed and LSD.  At a September 2015 VA examination, the Veteran also noted he had a blood transfusion before 1992, used nasal cocaine about 15 years prior, and the record showed he had engaged in high-risk sexual activity, to include with partners infected with hepatitis C.  See the September 2015 VA examiner's report at 2-3.   

Recognizing that the Veteran's service treatment records are missing, and that the Veteran is competent to attest to having been tested for and diagnosed with hepatitis C during service, the Board nevertheless finds such assertions to be not credible in light of the Veteran's inconsistent reports to his treating physicians and to VA as to when he became aware of the diagnosis, and as to his prior risk factor history.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Cartright v. Derwinski, 2 Vet. App. 24, 25  (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  
To the extent the Veteran asserts his current hepatitis C is due to in-service immunizations, the September 2015 VA examiner provided an addendum opinion in May 2016 specifically addressing this potential relationship.  Notably, the examiner opined that it is less likely than not that "this Veteran obtained Hep C from the airgun dispensing of vaccination."  The examiner recognized that it is "plausible" that the one can contract hepatitis C from an air gun, the examiner stated that there is "no proof that this scenario exists," and that "it is [more] likely that he got Hep C from the known etiologies that this Veteran experienced (blood transfusions before adequate testing of blood supply, sexual activity, [and] drug usage) and that these three etiologies were not during his active military years."   

The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claim for hepatitis C, and against the conclusions of the examiner above, but he has not done so. 

The Board recognizes that the Veteran's attorney has requested the Board obtain another addendum opinion from a VA examiner, whereby the examiner would accept as true the Veteran's statement that he was tested for hepatitis C during service in 1980 or 1981.  The Board believes no such opinion is necessary as the Board deems the statement to be not credible based his prior inconsistent statements to physicians in 1999 and the RO and the Board at respective hearings.  

To the extent the Veteran himself asserts his hepatitis C is related to his in-service air-gun immunizations, the Board finds that he is not competent to diagnose the etiology of his hepatitis.  Attribution of his current disability to the injury he sustained in service relates to internal medical processes, beyond any immediately observable cause-and-effect relationship, which courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377  , n. 4 (Fed. Cir. 2007) ("sometimes a layperson will be competent to identify the condition, where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer").  As such, the Veteran's statements in this regard are not competent.  The Board finds the September 2015 VA examiner's medical opinion (provided in the May 2016 addendum) against a relationship to be of greater probative value than the Veteran's untrained assertions to the contrary.
In this case, the Board finds that service connection for hepatitis C is not warranted. 

As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied.


ORDER

Service connection for hepatitis C is denied.  


REMAND

In reviewing the May 2016 addendum opinion, the Board finds that there was substantial compliance with the remand directives from March 2016.  However, a remand is necessary because the May 2016 medical opinion is based on an incorrect factual premise.  

In March 2016, the Board remanded the claim for entitlement to service connection for hearing loss for an addendum opinion to address the Veteran's April 2009 diagnosis of hearing loss and the etiology of his hearing loss.  In the May 2016 VA examination, the examiner stated that the Veteran did not have hearing loss when tested in October 2007, January 2013, and September 2015.  However, a careful review of the Veteran's VA treatment records suggests that he did have at least left ear hearing loss in October 2007.  Specifically, the Veteran had a diagnosis of mild hearing loss in the left ear and word recognition at 92 percent in the left ear on the speech discrimination test.  See the October 16, 2007 VA Audiology Consult Report; see also 38 C.F.R. § 3.385.  Given that the May 2016 medical opinion is based on an inaccurate reading of the Veteran's prior history, the case must be remanded again.  On remand, the Veteran's hearing should be tested, and an opinion obtained that considers the Veteran's prior diagnoses of hearing loss for VA purposes.  


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records 
pertinent to any treatment the Veteran may have received for hearing loss. 

2. Schedule the Veteran for an examination with a 
physician other than the audiologist who provided the examination and opinion in September 2015 and May 2016.  The examiner should conduct all appropriate tests and determine if the Veteran currently has a hearing loss disability for VA purposes.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. to at least a 50-50 degree of probability) that the Veteran's hearing loss disability had its onset in, or is otherwise related to noise exposure during service.  The examiner is requested to review all pertinent records associated with the claims file.

If hearing loss for VA purposes is not found upon examination, the examiner is asked to reconcile the positive findings of a hearing loss disability by VA in October 2007 (left ear only), April 2009 and January 2012 (see a January 18, 2012 audiogram performed at the Tennessee Valley Health Care System) with subsequent reports showing no hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  If a hearing loss disability is deemed to have existed during the appeal period (2007 to the present day) and resolved, then an opinion as to whether such hearing loss at least as likely as not had its onset in, or is otherwise related to in-service noise exposure must still be provided.  

The examiner should presume that the Veteran experienced noise exposure during service working around tanks and weapons fire, as he so describes.  

The examiner should explain the rationale for all opinion(s) provided. 

3.  After completion of the above, readjudicate the claim.  If the issue remains denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


